Citation Nr: 0608523	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
chronic left wrist pain and weakness, status post navicular 
fracture with nonunion of a scaphoid fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to April 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection and 
assigned a 20 percent disability rating for chronic left 
wrist pain and weakness, status post navicular fracture with 
nonunion of a scaphoid fracture.


REMAND

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
submitted in September 2003, the veteran indicated that he 
wanted to be scheduled for a hearing before a Veterans Law 
Judge at the local VA office.  In correspondence dated in 
October 2005, the veteran clarified that he preferred a 
hearing before a Veterans Law Judge via videoconference at 
the RO.  Cf. 38 C.F.R. § 20.1304(a) (2005).  Accordingly, 
this case is hereby remanded to the RO for the following 
action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge as soon as practicable.  Once 
the veteran has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for appellate consideration. 

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


